MEMORANDUM **
We have reviewed the response to the court’s October 25, 2006, order to show cause and respondent’s motion to dismiss, and we conclude that petitioners Manuel Aguila Garcia and Ana Aguila Castellanos have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001). Accordingly, we dismiss this petition for review for lack of jurisdiction with respect to petitioners Manuel Aguila Garcia and Ana Aguila Castellanos. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioners Johnnatan Ibsaid Aguila Castellanos and Ana Yasibeth Aguila Cas-tellanos do not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to these petitioners. See 8 U.S.C. § 1229b(b)(1)(D); Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.